, ARNOLD, V. C. J.
The appeal in cause No. 32230 is by Earl Tankersley from a judgment of the district court ,of Tulsa county in favor of R. H. Siegfried Company, a copartnership composed of R. H. and R. M. Siegfried, against Tankersley Investment Company, a corporation.
The appeal in cause No. 32148 is by Earl Tankersley from a judgment of the district court of Tulsa county deny*476ing the motion of plaintiffs therein to vacate the previous order of said court appointing a general receiver for Tank-■.ersley Investment Company, a corporation.
These cases were briefed by Earl Tankersley upon the theory that he was in fact the owner of stock in the Tank-ersley Investment Company. This court, on May 17, 1949, in the appeal of Tankersley Investment Co. et al. v. Tankersley Investment Co. ex rel. Tankersley et al., 202 Okla. 51, 210 P. 2d 167, reversed the judgment of the district court of Tulsa county. We held therein that Earl Tankersley was not the owner of any stock in the Tank-ersley Investment Company.
After the mandate issued in said cause and the opinion became final, motion to dismiss these causes of action was filed, response called for, but plaintiff in error failed to respond within the time extended.
It having been fully determined by this court that Earl Tankersley had no interest in the Tankersley Investment Company, he had no capacity to prosecute said appeals and all issues of law and fact involved in said causes have been determined.
Appeals dismissed.